UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2007 Commission File Number: 000-31929 SONOMA VALLEY BANCORP (Exact name of registrant as specified in its charter) CALIFORNIA 68-0454068 (State of Incorporation) (I.R.S. Employer Identification No.) 202 West Napa StreetSonoma, California 95476 (Address of principal executive offices) (Zip Code) (707)935-3200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See the definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated filer¨Accelerated filer¨Non-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes ¨Nox The number of shares outstanding of the registrant's Common Stock, no par value, as of August 1, 2007 was 2,257,015. INDEX Part I Financial Information Page Number Item 1. Financial Statements (Unaudited): Consolidated Balance Sheets at June 30, 2007, December 31, 2006 and June 30, 2006 3 Consolidated Statements of Operations for thethree and six months ended June 30, 2007 and 2006 4 Consolidated Statements of Changes in Shareholders’ Equity for thesix months ended June 30, 2007, and the yearsended December 31, 2006 and 2005 5 Consolidated
